Citation Nr: 0531066	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder to include optic atrophy with horizontal nystagmus 
claimed as secondary to herbicide exposure


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse






INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Regional Offic (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for the 
condition in issue.  In October 2002, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  In July 2003, an appellate decision was 
issue wherein it was determined that the claim for service 
connection had been reopened and the issue of service 
connection was remanded for further development.  


REMAND

As noted above, this case was previously remanded by the 
Board, in part, to obtain a medical examination with an 
opinion concerning the onset of the veteran's disability.  
The examination was done; however, it does not appear to be 
adequate.  For instance, the examiner stated that he was 
unable to find any statement in the record from Dr. Schneider 
addressing the relationship between the eye disability and 
Agent Orange exposure.  There is of record a statement from 
Dr. Schneider, which was received by VA in October 2002 
wherein he concluded that the veteran's eye problems were 
"completely consistent with toxic cause such as agent 
orange.'

Moreover, it does not appear that the current examiner 
considered whether the disability in issue was manifested in 
service.  The veteran has alleged that he noticed loss of 
vision in service and he has cited to a report of examination 
conducted for marriage purposes prior to separation from 
service.  This is a matter that must be addressed.  

Accordingly, the appeal is REMANDED for the following action 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

Arrangements should be made to have the 
veteran undergo an ophthalmological 
examination in order to ascertain the 
nature and etiology of his bilateral eye 
disability.  The claims folder must be 
made available to the examiner.  After 
reviewing the claims folder, the examiner 
should express opinions relative to the 
following questions: a) Is it at least as 
likely as not (fifty percent probability 
or more) that the veteran's bilateral eye 
disability was initially manifested in 
service with specific consideration being 
given to the loss of visual acuity noted 
prior to separation from service.  b)  If 
it is determined that the condition was 
not initially manifested in service, is 
it at least as likely as not that the eye 
disability was the result of exposure to 
Agent Orange or other herbicides during 
service.  In arriving at this opinion, 
the examiner should specifically comment 
upon the opinion advanced by Dr. 
Schneider.  The reasoning behind all 
opinions should be fully set forth for 
the record.  

Thereafter, the claim should be reviewed by the RO.  If the 
claim continues to be denied, the usual appellate procedures 
should be instituted and the case should then be returned to 
the Board for completion of appellate consideration.  No 
action is required by the appellant until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


